DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Claims 1-5 are pending in the application.  Claims 1-4 have been amended.


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 was amended to require a plurality of sector shaped cavities enclosed by radial walls terminating at a circumferential wall, the sector shaped cavities fluidly connected to the central channel, and each sector shaped cavity including a vacuum port centrally disposed therein that extends into the interior space, and a C-shaped column confined inside the sector shaped cavity and surrounding the respective vacuum port; wherein an opening of the C-shaped column faces away from the central channel.  These limitations, in combination with the other limitations in the claim, are not disclosed or suggested in the prior art of record.  The prior art of record fails to disclose or suggest an applicator tip for a dermal abrasion hand piece with these structural features.  Claims 2-5 are dependent on claim 1, thus are also allowable over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/C.D.K/Examiner, Art Unit 3771              

/DIANE D YABUT/Primary Examiner, Art Unit 3771